Citation Nr: 1232974	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  06-12 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the residuals of fracture of the right (major) wrist.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to August 1986.

This matter came to the Board of Veterans' Appeals (Board) from a May 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in April 2010 and August 2011.

On the Veteran's May 2010 VA Form 21-4142, Authorization and Consent To Release Information to the VA, the Veteran appears to indicate that he wants to reopen a claim for his left leg injury.  This matter is referred to the RO for any clarification or development deemed appropriate.  


FINDINGS OF FACT

1.  Residuals of fracture of the right wrist is manifested by limitation of motion of the wrist, with complaints of pain, with no evidence of ankylosis.  

2.  Residuals of fracture of the right wrist is manifested by mild incomplete paralysis of the right radial and median nerve.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 10 percent for residuals of fracture, right wrist, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2011).

2.  The criteria for entitlement to a separate 20 percent disability rating for mild incomplete paralysis of the right radial and median nerve, associated with residuals of fracture, right wrist, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8514, 8515 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veteran Claims' (Court's) continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In April 2004, a VCAA letter was issued to the Veteran with regard to his increased rating claim.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his increased rating claim, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In March 2006, a letter was issued to the Veteran with regard to the evidence necessary to support an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The contents of these notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Court provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increased compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Board finds the May 2004 to be sufficient notice per Vazquez.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the April 2010 and August 2011 Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's VA outpatient treatment records, private treatment records, and lay statements of the Veteran.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board notes that updated VA outpatient treatment records dated through July 14, 2011 were associated with the claims folder on September 13, 2011.  Additional VA outpatient treatment records dated in August through October 2011 have been associated with the Virtual claims folder; however, none of these records pertain to the wrist and are not relevant to the issue on appeal.  Although the June 2012 SSOC references treatment reports dated October 2011 through March 1, 2012, the Board notes that the Veteran's temporary file and Virtual VA folder have been updated; thus, it appears as though the March 2012 reference is a typographical error.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim for an increased rating.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In April 2004, June 2010, and October 2011 the Veteran underwent VA examinations pertaining to the wrist, to include a neurological examination and testing in October and November 2011.  Collectively, the examination reports obtained are thorough and contain sufficient information to decide the issue.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

In March 2004, the Veteran filed an increased rating claim for his service-connected right wrist disability, which at that time was rated noncompensably disabling.  A 10 percent disability rating was assigned to status post fracture, right wrist, pursuant to Diagnostic Code 5215 for limitation of motion of the wrist.  

Under Diagnostic Code 5215, limitation of motion of the wrist, a maximum 10 percent evaluation is warranted for palmar flexion limited in line with forearm, or where dorsiflexion is less than 15 degrees, for either the major or minor upper extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

The Board also notes that service connection is in effect for scar, right wrist, rated 10 percent disabling.  In August 2011, the Board denied entitlement to a rating in excess of 10 percent.  

In April 2004, the Veteran underwent a VA examination to assess the severity of the right wrist.  The Veteran reported pain and stiffness in the wrist, and intermittent swelling when he performs repetitive movements of his wrist.  He gets flare-ups that occur usually two times a week.  He rests for 24 hours and takes Motrin.  On physical examination, his dorsiflexion was 40 degrees with pain.  Plantar flexion was 50 degrees with pain.  Right radial deviation was 20 degrees.  Ulnar deviation was 30 degrees.  There was a slight decreased sensation to monofilament testing in the fingertips of the right hand.  With repetitive movements and flare-ups, there were 20 percent limitations.  An x-ray examination showed possible old fracture of the scaphoid bone with no evidence of acute fracture seen.  

A January 2005 private x-ray examination of the right wrist showed probable degenerative changes radiocarpal joint space.  

In June 2010, the Veteran underwent a VA examination to assess the severity of his right wrist.  The Veteran reported pain after a full day of work and intermittent tingling sensation in the tip of all right hand fingers.  He also reported the presence of swelling at the end of the week.  He takes "pain killers" for pain management.  He experiences frequent sore and tenderness sensation.  He has difficulty grasping most of the time.  His writing capacity has not been affected.  He treats with a brace, ice and heat with good results.  The Veteran reported that motion is limited mostly because of pain and fatigue.  At the end of the day at work he has to stretch his hands and wrist and take time for resting due to difficulty moving the right wrist.  On physical examination, there was tenderness, abnormal motion, very mild deformity in the hollow space distal to the radial side of the wrist.  Right dorsiflexion was 0 to 65 degrees; right palmar flexion was 0 to 50 degrees; right radial deviation was 0 to 20 degrees; and, right ulnar deviation was 0 to 30 degrees.  There was pain with active motion but no additional limitation with repetitive motion.  An x-ray examination showed mild chronic posttraumatic deformity of the scaphoid; probable chronic avulsion injury, and mild degenerative changes.  The examiner diagnosed right wrist fracture, posttraumatic mild arthritis and deformity of the scaphoid.  He has decreased manual dexterity, problems with lifting and carrying, difficulty reaching, weakness or fatigue, and decreased strength.  

In October 2011, the Veteran underwent a VA neurological examination.  Palmar flexion was to 45 degrees, dorsiflexion was to 50 degrees.  On repetitive motion, palmar flexion was to 40 degrees and dorsiflexion was to 50 degrees.  He had weakened movement and pain on movement.  On muscle strength testing, wrist flexion was a 3 on a 5-point scale and wrist extension was a 4.  He did not have ankylosis of the wrist joint.  He had trace swelling of the right wrist with 1+ tenderness over the volar surface of the affected wrist above the thumb.  Trace tenderness over the medial and ulnar side and as well as the dorsum of the wrist on the radial side.  Tinel's testing revealed tingling of the 2nd, 3rd, and 4th fingers.  Neurological examination indicated presence of mild incomplete paralysis of the right radial and median nerve.  There was mild incomplete paralysis of the radial nerve and mild incomplete paralysis of the median nerve.  The EMG technician noted that strength was reduced in the finger and wrist extensors, but the Veteran gives out due to pain.  DTRs were normal and symmetric.  Pinprick sensation was reduced in the distal right hand.  But the November 2011 EMG showed that motor and sensory nerve conduction velocities in the right upper extremity revealed no abnormalities.  There was no evidence of nerve entrapment of peripheral neuropathy in the right upper extremity.  

As detailed, the Veteran is currently in receipt of the highest rating available under Diagnostic Code 5215.  Therefore, a higher rating is not available under that provision.  The Board acknowledges the findings of arthritis; however, pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  Again, he has already in receipt of the maximum assignable rating for limitation of motion.  Additionally, while higher ratings for wrist disabilities are available under 38 C.F.R. § 4.71a, Diagnostic Code 5214, that provision requires the presence of ankylosis, which has not been diagnosed in this case.  

The Board has also considered the impact of functional loss, weakened movement, excess fatigability, incoordination and pain.  DeLuca, 8 Vet. App. at 206-07.  The Board acknowledges the examination reports which reflect complaints of pain, stiffness, weakness, and numbness in the wrist.  However, because the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider 38 C.F.R. §§ 4.40 and 4.45.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In any event, the Veteran's symptoms have been taken into consideration in awarding a disability evaluation of 10 percent.  An additional "symbolic" range of motion loss for pain, excess fatigability, decreased functional ability, etc. is not warranted.

The Board has determined, however, that a separate 20 percent disability rating is warranted in light of the objective neurological findings of mild incomplete paralysis of the right radial and median nerve.

38 C.F.R. § 4.124a, Diagnostic Code 8515 provides the rating criteria for evaluation of paralysis of the median nerve and Diagnostic Code 8514 provides the rating criteria for evaluation of paralysis of the musculospiral nerve (radial nerve).  Under these provisions, mild incomplete paralysis (major extremity) warrants a 10 percent disability evaluation for the median nerve and 20 percent rating for radial nerve; moderate incomplete paralysis warrants a 30 percent disability evaluation for the median nerve and 30 percent rating for radial nerve; and, severe incomplete paralysis warrants a 50 percent disability evaluation for both the median and radial nerves.  

A 70 percent disability evaluation is warranted for complete paralysis of the median nerve, where the hand is inclined to the ulnar side, the index and middle fingers are more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

A 70 percent disability evaluation is warranted for complete paralysis of the radial nerve, where the drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; can not extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  38 C.F.R. § 4.124a, Diagnostic Code 8514.

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Based on the findings of the VA examiner, the Board finds that the evidence indicates mild symptomatology stemming from incomplete paralysis of the median and radial nerves.  As detailed, mild incomplete paralysis of the radial nerve warrants a 20 percent rating, while mild incomplete paralysis of the median nerve warrants a 10 percent rating.  As both nerves are affected, the Board will assign the higher benefit to the Veteran.  The Board finds that the evidence indicates mild symptomatology, opposed to moderate or severe, as the examiner specifically characterized the disability as mild, noting that strength is reduced in the finger and wrist extensors.  The Board finds that a 20 percent evaluation for incomplete paralysis of the radial nerve is warranted, effective March 31, 2004, which corresponds to the date of receipt of his increased rating claim.  Although there were no specific neurological findings documented prior to undergoing the October 2011 VA neurological examination, as detailed at the April 2004 VA examination there were findings of slight decreased sensation to monofilament testing in the fingertips of the right hand, and at the June 2010 VA examination the Veteran reported a tingling sensation in the tip of all right hand fingers.  Based on such objective findings and subjective complaints and affording the Veteran the benefit of the doubt, this supports a finding that neurological symptomatology has been present for many years thus warranting an effective date stemming back to his date of claim.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected right wrist disability is fully contemplated by the rating criteria.  There is nothing exceptional about this service-connected disability.  The degrees of disability exhibited are contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that during the course of this appeal, the Veteran was employed in a full-time capacity at a restaurant and at a home improvement store and had missed minimal time from work due to his right wrist disability.  Per the October 2011 VA examination, he reported leaving this employment and reported farming fruits and vegetables and raising bees for honey.  The examiner noted that his right wrist disability affects his employment, but he is able to rest when needed.  The Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU) as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16.  In the event that a claim of a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran's service-connected disabilities preclude employment.  Thus, the evidence of record is against a finding that the Veteran is precluded from gainful employment due solely to his service-connected disabilities.  Thus, entitlement to a TDIU due to his service-connected disabilities is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for the residuals of fracture of the right (major) wrist is denied.

Entitlement to a separate 20 percent disability rating for mild incomplete paralysis of the radial and median nerve, due to residuals of fracture of the right wrist, is granted, subject to applicable laws and regulations.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


